     Case 3:13-cv-00628-RCJ-CBC Document 98 Filed 09/20/18 Page 1 of 1



1

2

3

4

5

6                              UNITED STATE DISTRICT COURT

7                                   DISTRICT OF NEVADA

8                                             ***

9    APPLICATIONS IN INTERNET TIME, LLC,            Case No.: 3:13-cv-00628-RCJ-CBC

10                Plaintiff,
                                                    [PROPOSED] ORDER CONTINUING
11   v.                                             STAY PENDING INTER PARTES
                                                    REVIEW
12   SALESFORCE.COM, INC.,

13                Defendant.

14

15         On June 14, 2016, the Court stayed this case until the conclusion of the United
16   States Patent and Trademark Office’s Patent Trial and Appeal Board’s (“PTAB”) inter
17   partes review (“IPR”) of the two patents at issue in this case: U.S. Patent No.
18   7,356,482 and U.S. Patent No. 8,484,111. ECF No. 82. At the Status Conference on
19   September 17, 2018, the parties apprised the Court of the status of AIT’s
20   pending appeal from the PTAB’s Final Written Decisions in the IPR proceedings.
21         IT IS HEREBY ORDERED that the Court continues the stay, including for the
22   reasons provided at the Status Conference. The Court directs the parties to file status
23   reports regarding the PTAB’s IPR proceedings every
                                                  on or six months.
                                                        before Friday, March 29, 2019.
24         IT IS SO ORDERED.
25         DATE: March
                 _____________________,
                       13, 2019.        2018.
26

27

28                                           UNITED STATES DISTRICT JUDGE
